Citation Nr: 1211351	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-45 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for chondromalacia with degenerative joint disease, left knee, rated as 20 percent disabling prior to March 23, 2011.

2.  Entitlement to a separate disability rating for osteoarthritis of the left knee.

3.  Entitlement to an increased disability rating for adjustment disorder with a history of posttraumatic stress disorder, rated as noncompensable prior to January 5, 2010, and rated as 30 percent disabling from January 5, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing in front of the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the hearing has been associated with the claim file.  

In a February 2010 rating decision, the RO increased the disability rating of adjustment disorder with a history of PTSD to 30 percent effective January 5, 2010.  In a June 2011 rating decision, the RO increased the disability rating for chondromalacia with degenerative joint disease of the left knee to 100 percent disabling effective March 23, 2011 due to convalescence, and assigned a 20 percent disability rating effective May 1, 2012.  Regarding the left knee, the Board will consider if a disability rating in excess of 20 percent is warranted prior to March 23, 2011.  The Veteran is advised that should he disagree with the 20 percent disability rating effective May 1, 2012, he should file a claim for an increased rating after that date.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  
The issue of the evaluation of adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 2011, the Veteran's left knee: is productive of mild subluxation; has range of motion limited to 70 degrees of flexion, considering additional functional loss due to pain, incoordination, excess fatigability, and flare-ups. 

2.  The record reflects x-ray evidence of osteoarthritis of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for chondromalacia with degenerative joint disease of the left knee, prior to March 23, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011). 

2.  The criteria for a disability rating of 10 percent for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented at 38 C.F.R. § 3.159 , amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103 , VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, VA satisfied its duty to notify by means of a May 2008 letter from the which informed the Veteran of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The Veteran was also provided notice as to the degree of disability and the effective date. 

The Board also determines that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consist of the Veteran's service treatment records, VA medical treatment records, several VA orthopedic examinations, and written statements from the Veteran and his representative.  The VA examinations are adequate in that they considered the claim file, the reported history, were based on an examination of the Veteran and provided factual findings sufficient to properly adjudicate the claim.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. 


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59. 

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2 , 4.6. 

The service-connected left knee disability is rated under Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for a 20 percent rating are moderate recurrent subluxation or lateral instability.  The criteria for the next higher rating, 30 percent, are severe recurrent subluxation or lateral instability 

Under Diagnostic Code 5003, degenerative changes established by X- ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion to 60 degrees is rated noncompensable or zero percent, flexion limited to 45 degrees is rated 10 percent, and flexion limited to 30 degrees is rated 20 percent. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees is noncompensable or zero percent.  Extension limited to 10 degrees is 10 percent disabling. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis. 

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 

The VA General Counsel also has held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). 

With respect to the Veteran's request for a rating in excess of 20 percent for his left knee disability, the Veteran was afforded a VA examination in May 2008.  At the time, the Veteran reported that the left knee is swelling more than usual, he experiences a burning sensation every day and he feels a knot in the upper portion of the knee.  He reported that aggravating factors include weather changes, prolonged walking, standing, squatting, bending or having the knee bent at 90 degrees.  He reported he uses a brace intermittently for walking.  He denied any incapacitating episodes and any constitutional symptoms of arthritis.  He is only able to stand for an hour and can walk for more than a quarter mile but less than a mile.  Physical examination revealed, no deformities, no instability or giving way, and no weakness.  There was reported pain and stiffness.  He reported weekly episodes of dislocation or subluxation and daily episodes of locking.  He had an antalgic gait.  Range of motion was flexion to 110 degrees on active and passive motion with pain from 110 to 100 degrees.  Extension was 90 to 0 degrees.  No pain was reported on extension.  There was no loss of range of motion on repetitive use.  There was no loss of bone and no inflammatory arthritis.  It was noted there was bony joint enlargement, crepitus, edema, tenderness, painful movement and guarding of movement.  Mild subluxation or dislocation was noted.  The left knee was grossly larger than the right.  The examiner noted that there was no joint ankylosis.  

The examiner noted three surgical scars: a medial scar 7 cm by 1 cm, linear, hypopigmented, without tissue loss or adherence; a midline patellar scar 13 cm by 1 cm, linear, hypopigmented, without tissue loss or adherence; a mid knee scar 2 cm by 1 cm, linear, hypopigmented, without tissue loss or adherence; and, a lateral scar, 5 cm by 1 cm, linear, hypopigmented, without tissue loss or adherence.  X-rays showed mild degenerative joint disease.  The examiner reported significant effects on occupational activities with mild effects on chores, shopping, recreation and traveling, and moderate effects on exercise and sports.  

Private treatment records dated between June 2006 and December 2008 show the Veteran sought treatment for his knee pain.  At times he was treated with steroid injections.  Osteoarthritis of the knee was noted in the records.  

The Veteran was afforded another VA examination in January 2010.  At the time, he reported the left knee was swelling and he has undergone quarterly steroid injections by his private physician.  He reported it was hard to walk and bare any weight on the knee.  He stated the knee was locking up and popping.  Physical examination revealed deformity, instability, giving way, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  He denied any episodes of dislocation or subluxation.  He reported locking episodes several times a week.  It was noted there was constant effusion.  There was swelling and tenderness.  The Veteran reported severe flare-ups on a weekly basis lasting hours.  Precipitating factors were prolonged weight bearing.  Flare ups caused the joint to be weaker and caused increased fatigue as well as increased pain limiting his motion and activity.  There were no constitutional symptoms of arthritis.  He was able to stand for 15-30 minutes and is able to walk a quarter mile.  His gait was antalgic.  The left knee showed moderate effusion, tenderness, and guarding of movement.  There was pain to the medial lateral knee.  There was crepitation, clicks and snaps, and grinding.  Physical exam showed no instability.  McMurray's test was negative.

Range of motion was noted to be flexion to 80 degrees with normal extension to 0 degrees.  The examiner noted that flexion was limited to 70 degrees with repetitive use caused by pain.  Extension was unaffected.  X-rays showed severe osteoarthritis to the medial compartment with osteophytosis formation.  There was also mild patellofemoral arthritis.  The examiner noted that there was no joint ankylosis.  
It was noted the Veteran had lost four weeks of work in the past 12 months.  The examiner noted there were severe effects on occupation in the form of increased absenteeism.  

Examining the evidence as described above, the Board finds that the Veteran's symptomatology do not warrant a disability rating in excess of 20 percent for his left knee disability.

The Veteran's left knee is rated under Diagnostic Code 5257.  While subluxation/dislocation was noted in the May 2008 VA examination, the examiner noted that it was no more than mild.  Moreover, while the Veteran reported subjective instability at the January 2010 VA examination, there were no objective findings of instability noted.  Therefore, moderate or severe instability impairment due to recurrent subluxation or lateral instability have not been shown, the criteria for a higher rating under Diagnostic Code 5257 prior to March 23, 2011, have not been met. 

As for limitation of motion, flexion was at its worst to 80 degrees reduced to 70 degrees on repetitive use due to pain as shown in the January 2010 VA examination.  As 70 degrees of flexion is greater than flexion limited to 45 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use, the criteria for a separate rating under Diagnostic Code 5260 have not been met. 

As for extension, extension was normal or to 0 degrees without pain with no additionally limitation by pain, fatigue, weakness, or lack of endurance following repetitive use at both VA examinations.  A 0 degrees of extension is greater than extension limited to 10 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use, the criteria for a separate rating under Diagnostic Code 5261 have not been met. 

For these reasons, a separate rating under either Diagnostic Code 5260 or 5261 is not warranted before March 23, 2011. 

As there is no diagnosis of ankylosis, dislocated semilunar cartilage with frequent episodes of locking and effusion, or symptomatic removed semilunar cartilage prior to March 23, 2011, Diagnostic Codes 5256, 5258, and 5259 are not applicable.

Under Diagnostic Code 5003, when the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application, where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the present case, osteoarthritis has been shown on x-ray evidence.  Indeed, both VA examinations and the private treatment records document arthritis of the left knee.  At its worse, range of motion was noted to be zero to 70 degrees.  As noted above, the limitation of motion is noncompensable.  Because limitation of motion is not to a compensable degree, and because the Veteran has complained of pain on periarticular motion, he is entitled to a 10 percent rating under 38 C.F.R. §4.71a , DC 5003. As such, the Board will award a separate 10 percent rating for osteoarthritis of the left knee.  

The Board has also considered whether separate disability ratings are warranted for the scars on the knee.  In this regard, the Board notes that there was a change in the criteria for rating scars after the Veteran filed his claim.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  At the time the Veteran filed his claim, DC 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, and scars could be rated based on limitation of function of the affected part under DC 7805. 38 C.F.R. § 4.118 (2007).

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 3 to DC 7804 provides that scars rated under DCs 7800, 7801, 7802, or 7805 may also receive a rating under DC 7804 when applicable.  The revised DC 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.

The Veteran was noted to have three surgical scars without tissue loss or adherence.  Moreover, they were not noted to be painful.  Accordingly, the Board finds that a separate disability rating for the scars is not warranted.  

For the above reasons, the preponderance of the evidence is against a disability rating in excess of 20 percent for left knee chondromalacia with degenerative joint disease before March 23, 2011, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  A separate 10 percent disability rating is assigned under Diagnostic Code 5003.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, including instability and functional loss due to pain, which is encompassed by the Rating Schedule under Diagnostic Codes 5257, 5260, and 5261, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already covered by the Rating Schedule. 


ORDER

A disability rating in excess of 20 percent for chondromalacia with degenerative joint disease, left knee, prior to March 23, 2011, is denied.

An evaluation of 10 percent for osteoarthritis of the left knee is granted subject to the controlling regulations applicable to payment of monetary benefit.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

The January 2010 VA examination report notes that the Veteran reported he had been treated for his psychiatric disability since 2006 by his primary care physician at th Scott and White Clinic in Killeen, TX.  A review of the claim file shows these records have not been obtained.  TO ensure due process, the records must be obtained and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request that he specify the names of any physician and dates of treatment for his adjustment disorder and provide the appropriate release of information forms for the identified physicians.  The RO is asked to specifically request a release of information form for the appellant's primary care physician at the Scott and White Clinic, Killeen, Texas.  Thereafter, the RO should obtain all available treatment records for the appellant's adjustment disorder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  Following completion of the above, adjudicate the issue on appeal.  If the decision remains adverse to the appellant, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


